        Case 1:18-cv-06174-MKB-SJB Document 2 Filed 11/02/18 Page 1 of 1 PageID #: 12

AO 440(Rev. 12/09) Summons in a Civil Action


                                    United States District Court
                                                                 for the

                                                    Eastern District ofNew York


   LUCAS QURAN,individually and on behalf of all
                  others simiiariy situated,
                            Plaintiff
                                                                           CV18-6174
                                                                           Civil Action No.

 CYPRUS PAINTING CORP. and MICHAEL SAITTIS,
                       as an individual                                BRODIE, J.
                           Defendant
                                                                      BULSARA, M.J.
                                                 SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) CYPRUS PAINTING CORP., 14-41 139TH STREET, WHITESTONE, NEW
                                        YORK 11357
                                        MICHAEL SAITTIS, 14-41 139TH STREET, WHITESTONE, NEW YORK 11357




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:             Helen F. Dalton & Associates, P.C.
                                        Roman Avshalumov, Esq.
                                        69-12 Austin Street
                                        Forest Hills, NY 11375




         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                           DOUGLAS C.PALMER
                                                                                         COURT



Date:       WOV 0 2 2018
                                                                                        Signature'of-Clgr   ■Glerk
